Per Curiam.

The question presented in this case is whether the university’s particular'method of letting out independent service contracts is lawful in light of prevailing law and the parties’ collective bargaining agreement.
In addressing this issue, we are guided by the principles set forth in State, ex rel. Sigall, v. Aetna, supra.
That case involved a taxpayer’s suit to enjoin the expenditure of funds under a contract in which a private cleaning contractor was to perform certain custodial services over a three-year period. The record indicated that approximately seventy-five to eighty percent of all custodial work was performed by civil service employees hired directly by the university. The remaining work was let out under independent service contracts. The reason the university initiated this system was that it had experienced difficulty in maintaining a full custodial staff of its own despite affirmative measures to do so. No civil service employees were laid off as a result of the independent contracting, and the monetary savings to the university were substantial.
Citing the case of Curtis v. State, ex rel. Morgan (1923), 108 Ohio St. 292, 293, we noted that the purpose of the civil service laws and rules is to establish a merit system whereby appointments in public service are based upon demonstrated relative fitness rather than political considerations. In short, the goal is to remove politics from public service employment.
In light of this goal and under the facts presented in Sigall, we upheld the lawfulness of the Kent State University service contracts and adopted the following test to be applied in future cases:
“ ‘In the absence of proof of an intent to thwart the purposes of the civil service system, the board of trustees of a state university may lawfully contract to have an independent contractor perform services which might also be performed by civil service employees.’ ” State, ex rel. Sigall, v. Aetna, supra, at 314-315.
*276In applying this test to the instant matter, appellees argue that their sole motive for entering into the independent service contracts was the benign one of economics. According to them, this is sufficient to pass legal muster, and they therefore urge us to end our inquiry here.
We do not believe that this case may be so easily resolved. While it is true that the university is seeking, and succeeding in, the cutting of costs by contracting out custodial services, in so doing it is insidiously accomplishing another goal which is totally at odds with the purposes of the civil service system.
The distinguishing fact of this case is that the university has imposed a hiring freeze on the premise of lack of funds. According to the parties’ stipulation of facts, there is no end in sight to this freeze. Attrition due to retirement, quitting and the like has naturally caused the total number of civil service employees to decline. The university has not formally abolished the vacant positions or filled them with new civil service employees. However, the work formerly performed by these individuals still must be done.
In response, the university continues to shift the remaining civil service employees into ever dwindling numbers of clusters. The remaining work is then let out under increasing numbers of independent service contracts. Slowly and inevitably, the civil service system is eroded and, ultimately, eradicated entirely. The result is that the university obtains a free hand to let out all services on a contract by contract basis without any moderation or restriction by the civil service system. Political activity is no longer restrained and the laudable purpose of the civil service system is sidestepped completely.
We do not believe that this is the result envisioned in Sigall, and we therefore refuse to sanction it in this case.
Accordingly, it is our finding that the particular manner in which the university let out service contracts in this case is contrary to Ohio law. Moreover, the university’s actions violated the parties’ collective bargaining agreement, as Article 30.1 of that agreement insured the university’s right to contract for goods and services only to the extent that the same was not inconsistent with applicable law.
Appellant’s remaining proposition of law concerns the procedure which the trial court followed in granting injunctive relief to appellees. In light of our findings above, this issue need not be addressed.
Hence, for all the foregoing reasons, the judgment of the court of appeals is reversed and the cause is remanded to the trial court for further proceedings consistent with this opinion.

Judgment reversed and cause remanded.

Celebrezze, C.J., Sweeney, C. Brown and J. P. Celebrezze, JJ., concur.
*277C. Brown, J., concurs separately.
W. Brown, Locher and Holmes, JJ., dissent.